Citation Nr: 0911133	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 1989 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Veteran perfected an appeal of that 
rating determination to the Board.  In July 2007, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.  In a November 2007 
decision, the Board denied the claims.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated in January 2009, 
the Court granted a Joint Motion for Remand, and remanded the 
matter to the Board for action consistent with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In accordance with the instructions in the Joint Motion, 
further development is required prior to readjudicating the 
Veteran's claims of entitlement to service connection for 
major depressive disorder and anxiety.

The parties noted that the Board acknowledged the Veteran's 
July 2000 contentions that his major depressive disorder 
began in December 1990, before departing to the Persian Gulf 
War due to the stress of being with a new unit and people he 
did not trust.  The parties noted that the Veteran testified 
at his hearing that he had gone AWOL [absent without leave] 
after his return to the states and that his AWOL status was 
reflected in his DD Form 214.  In light of the foregoing, the 
parties agreed that VA should have requested and obtained the 
Veteran's service personnel records, including but not 
limited to records of his deployment to the Persian Gulf, his 
unit reassignment upon deployment, and his AWOL status upon 
return stateside, prior to the Board finding that in the 
absence of competent evidence establishing that an event 
occurred in service, a VA examination was not necessary.  
Thus, the Veteran's complete service personnel file will be 
obtained. 

If the service personnel records indicate that anxiety or 
depression were present, then a VA mental health examination 
should be scheduled.

In a March 2009 letter, the Veteran's representative 
requested a copy of the Veteran's service personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service 
personnel file through official sources.  

2.  Provide copies of the Veteran's 
service personnel records to his 
representative, as appropriate.

3.  If service personnel records reflect 
anxiety or depression, then schedule the 
Veteran for a VA mental health 
examination to determine the nature of 
any current anxiety or depressive 
disorder and for an opinion as to whether 
such condition(s) are related to his 
active military service.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination, and all tests deemed 
necessary should be conducted.

4.  Thereafter, readjudicate the claims.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




